*724DISSENTING OPINION.
GRAVES, J.
I am of opinion that the trial court was correct in directing a verdict in this case. It is true that the plaintiff’s evidence shows negligence upon the part of the defendant, but it likewise as conclusively shows contributoiy negligence upon the part of the deceased. The railway tracks, some eight or nine in number, run north and south through the city of DeSoto. On the west of these tracks is a strip of ground used as a street called West Main street, and on the east of them is another strip of ground called East Main street, so that references to West and East Main street should be understood as parts of the same street, one part to the west, and the other to the east of the railway tracks. This Main Street runs north and south, as do the railway tracks. The point of accident was a crossing from the west portion of Main Street to the east portion thereof. From the west the first railway track encountered was a switch track and next thereto was the main line. Deceased was struck by the north-bound passenger train on this main line. He had been in the West Main street just south of this crossing some eighty feet, with his face to the south, the direction from which the train came. Seated in his spring wagon he turned toward the east,, then north, and then east upon this crossing. Two of his witnesses saw the smoke from the in-coming passenger engine as it passed by the baggage ear of the train which was standing still. These witnesses were on the ground and deceased seated upon a seat in his spring wagon. He knew that it was about train time. What these witnesses saw, the plaintiff could have seen had he looked. So that upon the question of looking there is evidence tending to show that he did not look, for to look was to see evidences of the approaching train, if not the train itself.
*725But passing this point the trouble with the plaintiff’s case lies in a further and undisputed fact. Concede that the view of the deceased was absolutely obstructed, then what was his duty in crossing a railroad track, when a train was to be expected every moment. Every witness says that he never stopped his team from the time he left Welch’s store 70 or 80 feet south of this crossing until his horses were upon the main line of the railway tracks, at which point they were struck. It is the duty of one approaching a railroad, track to look and listen for his own safety. If his vision is interfered with by obstructions, he must be all the more cautious about exercising the sense of hearing. If there were things which tended to impede the hearing,, this is but a further reason for greater caution. However, this man without even slackening the speed of his team, recklessly drove into a place of danger. .
I have no doubt under the disclosed facts in this case, had deceased stopped his Tyagon and listened, this cause would not be here. The more his sense of sight was interfered with the greater became his duty to fully exercise his sense of hearing. His failure to stop and listen for this train was such contributory negligence as to preclude recovery in this case, and the judgment nisi should be affirmed.